[Cite as In re A.W., 2022-Ohio-3715.]


                       IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                        HAMILTON COUNTY, OHIO

    IN RE: A.W.1                                :         APPEAL NO. C-220248
                                                          TRIAL NO. F-14-172Z
                                                :

                                                :              O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: October 19, 2022


Roger W. Kirk, for Appellant Mother,

Joseph T. Deters, Hamilton County Prosecuting Attorney, and Nicholas Varney,
Assistant Prosecuting Attorney, for Appellee Hamilton County Department of Job and
Family Services,

ProKids, Inc., and Paul Hunt, for the Guardian ad Litem.




1We note that, while eight children were originally involved in the case below, only A.W. is the
subject of this appeal.
                     OHIO FIRST DISTRICT COURT OF APPEALS


ZAYAS, Presiding Judge.

       {¶1}   Appellant mother appeals the judgment of the Hamilton County

Juvenile Court granting permanent custody of her child, A.W., to the Hamilton County

Department of Job and Family Services (“HCJFS”). For the following reasons, we

affirm the judgment of the juvenile court.

                       I. Factual and Procedural History

       {¶2}   Mother has eight children, all of whom have been the subject of this

juvenile court case at one point and none of which are in her care. Only one of her

children, A.W., is the subject of this appeal. Mother’s oldest child was removed from

her care in 2014 due to allegations of abuse which included mother beating the child

with her hands, extension cords, boards, and other household objects, and holding a

knife to his throat. In 2015, HCJFS sought temporary custody of mother’s six other

children due in part to continued physical fights between mother and her second

oldest child, mother telling the child to hide the “whoppings” and to hide any injuries

under her clothes, and mother admitting to physical discipline of the children. After

adjudication, the child involved in the physical fights with mother was placed in the

temporary custody of HCJFS while mother’s five other children remained in her care

under protective supervision.

       {¶3}   The protective supervision continued until HCJFS filed a complaint for

temporary custody of those children in July 2016, asserting that mother had physically

abused her third oldest child by whipping him with a cable wire, choking him, pushing

him against a wall, and hitting him in the face approximately six times. The complaint

also asserted that the child had visible injuries to his lip and a bump on his forehead,

and alleged that mother admitted to hitting the child with a belt and said that she

believed she had the right to parent however she wanted to.


                                               2
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   On December 16, 2016, HCJFS filed an amended complaint to add A.W.,

who was born on December 14, 2016. HCJFS also filed a motion for interim custody

of A.W., asserting that mother had not made substantial progress on any reunification

efforts with her other children. The juvenile court denied the motion, noting that there

were no reported issues with A.W.’s birth and the issues that brought mother into

court were regarding inappropriate discipline of her older children. The juvenile court

entered protective orders that included, among other things, in-home parenting

coaching and in-home visitation between mother and her other children.

       {¶5}   On January 20, 2017, HCJFS filed a third amended complaint and

another motion for interim custody of A.W. The complaint asserted that HCJFS had

received a call from a someone who was facilitating a visit at mother’s home and who

indicated that mother was exhibiting behavior consistent with being under the

influence of drugs or alcohol. Mother continued to exhibit this behavior when HCJFS

arrived, so HCJFS took emergency interim custody of A.W. via a telephone order on

January 19, 2017. All parties subsequently agreed to interim custody of A.W. to

HCJFS.

       {¶6}   HCJFS filed a fourth amended complaint regarding the six youngest

children—including A.W.—in March 2017 and a fifth amended complaint regarding

the same children on April 18, 2017, asserting that the children were abused and

dependent. Of relevance, the fifth amended complaint added an allegation that A.W.

was

       evaluated at CCHMC and found to have a partial hemorrhagic collection

       bleeding in the brain, as well as retinal hemorrhages. Doctors were able

       to determine that said abusive injury occurred during the first month of

       the child’s life, between 12/14/16 and 1/14/17. The child was in Mother’s

                                               3
                        OHIO FIRST DISTRICT COURT OF APPEALS



        care from birth to 1/20/17, when the child was placed in the interim

        custody of HCJFS.

        {¶7}    An entry from the juvenile court on May 25, 2017, indicated that A.W.

was stable in his foster home but had to undergo surgery on his head “due to fluid on

his brain resulting from shaking of the child.” The entry also indicated that the issue

was being investigated, and that the foster parents had been cleared while mother was

still under investigation.

        {¶8}    After two additional amended complaints, mother’s six youngest

children—including A.W.—were adjudicated dependent, and A.W. and mother’s third

oldest child were adjudicated abused, on September 13, 2017. Three children were

placed in the legal custody of a relative, and three children—including A.W.—were

placed in the temporary custody of HCJFS. HCJFS ultimately filed a motion to modify

temporary custody of all three children in its care to permanent custody on May 24,

2018. The juvenile court granted permanent custody of the other two children to

HCJFS on February 27, 2019.2 The motion for permanent custody of A.W. was

continued due to a pending objection on a case-plan entry regarding placement of

A.W. HCJFS withdrew its initial motion for permanent custody of A.W. on April 22,

2019, and filed a new motion for permanent custody of A.W. that same day.

        {¶9}    The first hearing on the motion for permanent custody of A.W. was held

before a magistrate on June 24, 2019. Partial testimony was presented of a childhood

friend of mother’s, who was providing kinship care for A.W. at the time. The friend

testified that she did not want mother to visit with A.W. at her home because mother

created an “unsafe environment.” She claimed that mother would come to her house


2 This court
           affirmed the juvenile court’s decision on July 3, 2019. See In re J.W., 1st Dist. Hamilton
No. C-190189, 2019-Ohio-2730.

                                                     4
                     OHIO FIRST DISTRICT COURT OF APPEALS



and cause problems. This person’s testimony was cut short due to timing issues and

there is no indication in the record that this testimony was ever completed.

       {¶10} The next hearing on the motion was held before the magistrate on

January 3, 2020. Mother’s probation officer testified that mother was on “probation”

for “the illegal conveyance into a government facility of illegal contraband.” He said

that mother was in compliance with the terms of her “probation” and that all the recent

drug tests he administered had been negative. When asked if he had any problems

working with mother, he described only one issue where mother was discharged from

her substance-abuse treatment at First Step Home due to her “reaction” to a positive

urine screen. He said that mother had to go to another treatment facility to get

evaluated, but ultimately did complete her treatment.

       {¶11} Melissa Garnett, a kinship care provider for A.W., testified about

behavioral concerns regarding A.W. She described A.W.’s behaviors as severe and

indicated that his behaviors included hitting, kicking, punching, throwing things, and

some tantrums. She said that A.W. had to be kept in an area away from other children,

which was not healthy for A.W. Garnett also testified about her observations during

visits that she facilitated between mother and A.W. She denied witnessing mother do

anything inappropriate with A.W. and denied ever seeing mother yell, raise her voice,

discipline A.W., or do anything of that nature. She said that mother would redirect

A.W. by showing him different things, reading to him, and presenting different toys.

She described the relationship between mother and A.W. as “a loving mom and son

relationship.” However, she also denied that mother had A.W. under control during

the visits and said that A.W. was “okay” so long as mother just let him do what he

wanted. Additionally, when asked if she ever heard mother say that she felt that A.W.

needed a “whooping,” she replied, “Well, yeah. Parents always talk about that, you

                                              5
                     OHIO FIRST DISTRICT COURT OF APPEALS



know. I whoop my kids but, no, I can’t whoop the foster kids but so, yeah there was

always that. I mean, she said maybe a good whooping, yes.” Garnett further testified

about how easily A.W. attaches to new people. She said the “whole stranger/danger

thing” is nonexistent with A.W. and said that A.W. had no issues separating from

people. She opined that A.W. would need therapy for children that had been moved

around a lot and one-on-one time to teach him how to appropriately interact and play.

When asked if she felt this was something that mother could offer, she said that mother

did not agree that A.W. needed those services.

       {¶12} Mother’s chemical-dependency counselor testified that he had been

working with mother for about a year. When asked what he and mother had been

working on, he replied, “Mostly mental health issues, skills to learn how to cope with

life.” He provided an example that mother had poor emotional regulation in the

beginning but was now able to “release” those feelings. He expressed that mother had

progressed very well with her treatment and he was proud of the growth that mother

had exhibited. He said that mother was initially pessimistic and had a victim mentality

but now was an “overcomer.” He denied ever seeing mother parent her children.

When asked if they talked about the children during mother’s treatment, he replied,

“Enough.” He denied having any concern that mother would harm herself or others.

       {¶13} Mother’s anger-management therapist testified that mother had been

in her anger-management group since July 2019. Mother’s objectives were to be able

to communicate in a healthy and effective way when angry or upset, to know how to

deescalate, and to understand where the anger was coming from. She testified

regarding each of mother’s objectives and said that she was able to observe mother

using these skills. She said that mother had attended 18 sessions, and expressed that

she had seen progress from mother over that time.          She opined that mother’s

                                              6
                      OHIO FIRST DISTRICT COURT OF APPEALS



interactions during group were always appropriate and said that she was able to

observe mother managing her frustrations. She identified mother’s triggers as feeling

disrespected, being interrupted, and being treated unfairly.

       {¶14} Niesha Cooper, a caseworker from HCJFS, testified that she had been

working on mother’s case since 2015. She listed mother’s case-plan requirements as

completing a diagnostic assessment and following all recommendations, engaging in

individual therapy and “med-somatic,” maintaining stable housing and income,

demonstrating a behavioral change, parenting, visitation, and treatment. She agreed

that mother made some progress toward a behavioral change but denied that the

changes were sufficient to say that the case plan was “alleviated.” She described

mother’s behavior as very loud, verbally aggressive, very disrespectful, and possibly

intimidating, depending on the person. She expressed that the agency wanted to know

that mother learned from the services that she engaged in and would be able to utilize

these services in everyday life. She explained that mother’s engagement in services

was never the issue. Instead, it was a matter of mother understanding what A.W.’s

needs were and how she would engage and handle a child with needs like A.W.’s. She

explained that A.W. had severe behavioral issues and issues with bonding. She said

that A.W. had a lot of aggression to hurt and harm others, especially other children

and dogs. She stated, “I’m very fearful that he will be hurt out of a reaction of [sic] his

behavior by someone else.”

       {¶15} She explained mother’s history of physical abuse toward her children

who are defiant or disrespectful and expressed that she had not seen anything to

indicate that mother’s ability to handle A.W. would be any different moving forward.

When asked if it was true that mother’s issues were only regarding her older children,

she replied, “And that’s what we thought until we discovered that it was deeper than

                                                7
                       OHIO FIRST DISTRICT COURT OF APPEALS



that with the children, especially when an infant received an injury and it’s

unaccounted for. We don’t know what happened.” She described A.W.’s injury as

trauma to the head from a direct hit. Regarding A.W.’s behavioral concerns, she said

that mother felt that A.W. just needed to be home with her and things would get better,

which showed a lack of insight that prevented mother from fully moving forward with

the issues and working out how to handle A.W. She expressed that she was afraid A.W.

would be physically abused if placed back in mother’s care and testified that she could

not say that mother had control of herself to the point that she would not react when

faced with a child who is going to challenge her, no matter what his or her age.

        {¶16} Mother testified that she was currently sober and had not had a drink

since August 2018. She agreed that she was manipulative when she was in “early

recovery,” and said that her drinking caused her to have low patience and low tolerance

for any type of disrespect from her children. She described drinking as her “vacation”

from her children. She testified that she was now doing well with her sobriety.

Regarding A.W.’s head injury, she denied recalling any incident that may have caused

someone to think that A.W. was injured in her care. She also denied dropping,

disciplining, or ever harming A.W., or that A.W. was ever harmed while under her care.

Mother’s testimony was ultimately cut short at the hearing due to timing issues.

Mother’s testimony was scheduled to be completed at the next hearing, which was

originally scheduled for March 2020. After several continuances for various reasons,

the next hearing was held on February 11, 2021. No record was presented to this court

of what occurred at the hearing this day.3




3Presumably, mother completed her testimony this day as there is nothing in the record before this
court to show the completion of her testimony. However, mother indicated to this court that that
the record from this hearing was not needed for resolution of this appeal. See App.R. 9.

                                                    8
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶17} At the final hearing before the magistrate on March 2, 2021, A.W.’s In

re Williams attorney called Cooper to testify again. Cooper testified that she was

seeking to see a behavioral change and insight improvement from mother. She said

that she spoke with mother’s treatment providers but explained that she did not

receive enough information to decide whether mother was making any progress in

these areas. She denied seeing any improvements herself in insight or behavioral

changes from mother and said that mother continued to lack insight into A.W. and his

needs. However, she said that she did see some improvement with mother trying to

maintain control and agreed that mother was compliant with her case plan. She

testified that A.W. had consistently said that he did not want to live with mother—most

recently about two weeks prior to the hearing—and said that A.W. had been at his

latest foster home for about three months, where there was a “willingness to adopt.”

       {¶18} At the conclusion of the final hearing, the magistrate took the matter

under advisement and scheduled the case for entry of a written decision.            The

magistrate ultimately granted permanent custody of A.W. to HCJFS on June 1, 2021.

The magistrate found that A.W. had been in the permanent custody of HCJFS for more

than 12 of the previous 22 months and found that permanent custody to HCJFS was

in A.W.’s best interest. Mother filed objections to the magistrate’s decision on June

14, 2021. After a hearing on the objections, the juvenile court overruled the objections

and adopted the decision of the magistrate on May 12, 2022. Mother timely filed a

notice of appeal.

                               II. Law and Analysis

                              A. Standard of Review

       {¶19} When reviewing a case involving the termination of parental rights, this

court must look to the record and determine if the juvenile court’s decision was

                                              9
                      OHIO FIRST DISTRICT COURT OF APPEALS



supported by clear and convincing evidence. In re P. & H., 1st Dist. Hamilton Nos. C-

190309 and C-190310, 2019-Ohio-3637, ¶ 6, citing In re W.W., 1st Dist. Hamilton Nos.

C-110363 and C-110402, 2011-Ohio-4912, ¶ 46. “Clear and convincing evidence is

evidence sufficient to ‘produce in the mind of the trier of fact a firm belief or conviction

as to the facts sought to be established.’ ” Id., citing Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus. We will not substitute our

judgment for that of the juvenile court where some competent and credible evidence

exists to support the juvenile court’s decision. Id., citing In re W.W. at ¶ 46.

       {¶20} Our examination of the sufficiency of the evidence is a question of law

which looks to adequacy of the evidence and asks whether some evidence exists on

each element. Id. at ¶ 7, citing In re A.B., 1st Dist. Hamilton Nos. C-150307 and C-

150310, 2015-Ohio-3247, ¶ 15. On the other hand, our examination of the weight of

the evidence looks to the inclination of the greater amount of credible evidence to

support one side rather than the other. Eastley v. Volkman, 132 Ohio St.3d 328, 2012-

Ohio-2179, 972 N.E.2d 517, ¶ 12, citing State v. Thompkins, 78 Ohio St.3d 380, 387,

678 N.E.2d 541 (1997). Weight of the evidence is not a question of mathematics, but

rather the effect of the evidence in inducing belief. Id., citing Thompkins. When

reviewing the weight of the evidence, this court must weigh the evidence and all

reasonable inferences, consider the credibility of witnesses, and determine whether–

in resolving the conflicts in the evidence–the juvenile court        “ ‘clearly lost its way

and created such a manifest miscarriage of justice that the judgment must be

reversed.’ ” In re P. & H. at ¶ 7, quoting In re A.B. at ¶ 16. In doing so, we must be

mindful of the presumption in favor of the finder of fact. In re A.B. at ¶ 16, citing

Eastley at ¶ 21.

                                B. Mother’s Argument

                                                10
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶21} In a single assignment of error, mother argues that the trial court erred

in granting permanent custody of A.W. to HCJFS as the trial court’s best-interest

determination was against the manifest weight of the evidence and was not supported

by sufficient evidence. Upon a motion filed pursuant to R.C. 2151.413, a juvenile court

may grant permanent custody of a child to the agency if, at a hearing held pursuant to

R.C. 2151.414(A), the court finds, by clear and convincing evidence, that (1) it is in the

best interest of the child to grant permanent custody of the child to the agency, and (2)

the child had been in the temporary custody of the agency for 12 or more months of a

consecutive 22-month period. R.C. 2151.414(B)(1)(d). Mother concedes that A.W. was

in the temporary custody of HCJFS for 12 or more months of a consecutive 22-month

period. Therefore, this court must only determine whether the juvenile court’s best-

interest determination was supported by the record.

     C. The Best-Interest Determination was Supported by the Record

       {¶22} In determining the best interest of a child at a hearing held pursuant to

R.C. 2151.414(A), the juvenile must consider all relevant factors, including, but not

limited to (1) the interaction and interrelationship of the child with the child’s parents,

siblings, relatives, foster caregivers, out-of-home providers, and any other person who

may significantly affect the child, (2) the wishes of the child, as expressed by the child

or the guardian ad litem, with due regard for the maturity of the child, (3) the custodial

history of the child, (4) the child’s need for a legally secure placement and whether

that type of placement can be achieved without a grant of permanent custody to the

agency, and (5) whether any of the factors in R.C. 2151.414(E)(7) to (11) apply in

relation to the parents and child. R.C. 2151.414(D)(1). A parent’s behavioral history is

a permitted factor to consider when making the best-interest determination. See, e.g.,

In re Z.M., 4th Dist. Scioto No. 18CA3856, 2019-Ohio-2564, ¶ 33.

                                                11
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶23} Relevant to our purposes here, R.C. 2151.414(E)(11) requires the trial

court to consider whether a parent previously had his or her parental rights

involuntarily terminated with respect to a sibling of the child and, if so, whether the

parent failed to provide clear and convincing evidence to prove that, notwithstanding

the prior termination, the parent can provide a legally secure permanent placement

and adequate care for the health, welfare, and safety of the child. “ ‘A legally secure

placement “encompasses a stable environment where a child will live in safety with

one or more dependable adults who will provide for the child’s needs.” ’ ” In re A.D.,

1st Dist. Hamilton No. C-220128, 2022-Ohio-2346, ¶ 20, quoting In re D.V., 1st Dist.

Hamilton Nos. C-210580 and C-210624, 2022-Ohio-1024, ¶ 30. R.C. 2151.414(E)(11)

allows a parent to rebut the presumption—created by the previous involuntary

termination—that he or she is an unfit parent. See In re X.N., 9th Dist. Medina No.

21CA0016, 2021-Ohio-3633, ¶ 26; In re G.L.S., 9th Dist. Summit Nos. 28874 and

28893, 2018-Ohio-1606, ¶ 19.

       {¶24} Because mother recently had her parental rights involuntarily

terminated with respect to two siblings of A.W., the burden was on her to show that

she could provide a legally secure placement and adequate care for the health, welfare,

and safety of A.W. See R.C. 2151.414(E)(11); In re S.G., 1st Dist. Hamilton No. C-

200261, 2020-Ohio-5244, ¶ 34.       Mother argues that the “record and testimony

indicates that [she] completed all case plan services recommended for her and many

times more to achieve the reunification to her care of A.W.”

       {¶25} All parties acknowledge that mother completed most, if not all, of the

required services under her case plan. The issue disputed is whether completion of

those services was successful in remedying the condition that caused A.W. to be

removed from her care. See., e.g., In re C, 1st Dist. Hamilton Nos. C-200003 and C-

                                             12
                     OHIO FIRST DISTRICT COURT OF APPEALS



200004, 2020-Ohio-4206, ¶ 28 (“[E]ven the substantial completion of a case plan

does not, in and of itself, require that children be reunited with a parent who has failed

to remedy the condition that led to the removal in the first place.”); In re K.G., 12th

Dist. Clermont Nos. CA2020-08-047, CA2020-08-048 and CA2020-08-049, 2021-

Ohio-1182, ¶ 53 (“ ‘[T]he key concern is not whether the parent has successfully

completed the case plan, but whether the parent has substantially remedied the

concerns that caused the child’s removal from the parent’s custody.’ ”).

       {¶26} The trial court found that, while A.W. was initially removed from

mother’s care due to her intoxication during an in-home visit, he was subsequently

diagnosed with a traumatic brain injury that he suffered while in mother’s custody.

The magistrate’s decision—adopted by the trial court—accordingly recognized that the

issues which caused A.W.’s removal included alcoholism, mental-health concerns, and

parenting issues. The magistrate acknowledged that mother had participated in case-

plan services to address these issues but ultimately found that, while mother had

shown some improvement, she had not shown a behavioral change sufficient to

establish that she was able to successfully parent A.W.

       {¶27} This is supported by the record. First, Garnett, who was A.W.’s kinship

care provider at the time, testified that she and mother had discussions about how

A.W. just needed a “good whooping” to correct his behavior.            Additionally, the

caseworker from HCJFS testified that, while mother had shown some improvement,

mother did not alleviate the concern regarding how mother would handle a defiant

and disrespectful child. She said that mother had a history of being physically abusive

toward her children who are defiant or disrespectful and expressed that A.W. had

special needs due to his behavioral issues that mother had not shown she could handle.

Further, the caseworker said that mother failed to acknowledge A.W.’s needs in this

                                               13
                     OHIO FIRST DISTRICT COURT OF APPEALS



regard, instead saying that A.W. just needed to be home with her. In other words,

mother never acknowledged the behavioral concerns exhibited by A.W. or provided

any proof to HCJFS that she had the ability to handle such concerns. While the record

does show that mother made significant improvements with her treatment providers,

none of her treatment providers were able to testify as to mother’s interactions with

her children or her ability to parent.

       {¶28} Stated simply, mother had a history of inappropriately disciplining her

children who were defiant or disrespectful, which resulted in two recent involuntary

terminations of her parental rights regarding two siblings of A.W. Because of these

terminations, mother had the burden to show that she had remedied these concerns

and was now able to provide a legally secure placement for A.W. This would include a

showing that she now had the ability to parent a child safely and appropriately, no

matter his or her behavior. The juvenile court found that mother failed to meet this

burden and we cannot say that such a finding was not supported by the record as there

is no evidence in the record before this court of any direct changes that mother made

regarding her ability to parent or any evidence to support that mother now had the

ability to appropriately manage a child like A.W. who had severe behavioral issues. “ ‘

“The law does not require the court to experiment with a child’s welfare to see if the

child will suffer great detriment or harm.” ’ ” In re K.G., 12th Dist. Clermont Nos.

CA2020-08-047, CA2020-08-048 and CA2020-08-049, 2021-Ohio-1182, at ¶ 57,

quoting In re B.C., 12th Dist. Warren Nos. CA2018-03-024 and CA2018-03-027,

2018-Ohio-2673, ¶ 30.

       {¶29} Mother additionally argues that she could “at some point” prove her

capability to parent under R.C. 2151.414(E)(11). However, a parent “ ‘ “is afforded a

reasonable, not an indefinite, period of time to remedy the conditions causing the

                                             14
                     OHIO FIRST DISTRICT COURT OF APPEALS



[child]’s removal.” ’ ” Id. at ¶ 59, quoting In re A.M.L., 12th Dist. Butler No. CA2013-

01-010, 2013-Ohio-2277, ¶ 32. Mother was provided more than the required 12-

month period to demonstrate her ability and fitness to parent A.W. before the

permanent-custody motion was filed. See In re W.W., 1st Dist. Hamilton Nos. C-

110363 and C-110402, 2011-Ohio-4912, at ¶ 51.

        {¶30} Mother further argues that the trial court’s determination was based on

speculation as mother’s history was only regarding her older children and A.W. was

still young. However, as recognized in the caseworker’s testimony, the concern of

physical abuse by mother was broadened upon the discovery of A.W.’s head injury that

he sustained while in mother’s care as an infant.         Therefore, the trial court’s

determination was not speculative as it was based on history directly applicable to

A.W.

        {¶31} Because mother failed to show that she could provide a legally secure

placement for A.W. under R.C. 2151.414(E)(11), the trial court’s determination under

R.C. 2151.414(D)(1)(d) that a legally secure placement cannot be achieved without a

grant of permanent custody to the agency is supported by the record. Additionally,

A.W. was in the custody of HCJFS for more than 12 months of a consecutive 22-month

period. See R.C. 2151.414(D)(1)(c). Accordingly, after our review of the record before

us, we hold that the juvenile court’s best-interest determination was supported by

sufficient evidence and was not against the manifest weight of the evidence. Therefore,

we overrule mother’s assignment of error.

                                   IV. Conclusion

        {¶32} Having overruled the assignment of error, we affirm the judgment of the

trial court.

                                                                   Judgment affirmed.

                                              15
                    OHIO FIRST DISTRICT COURT OF APPEALS


BERGERON and BOCK, JJ., concur.

Please note:

       The court has recorded its own entry this date.




                                             16